

	

		II

		109th CONGRESS

		2d Session

		S. 2401

		IN THE SENATE OF THE UNITED STATES

		

			March 13, 2006

			Mr. Grassley (for

			 himself and Mr. Baucus) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to extend

		  certain energy tax incentives, and for other purposes.

	

	

		1.Short

			 title; table of contents

			(a)Short

			 titleThis Act may be cited as the Alternative Energy Extender

			 Act.

			(b)Table of

			 contentsThe table of contents of this Act is as follows:

				

					Sec. 1. Short title; table of

				contents.

					TITLE I—Energy infrastructure tax incentives

					Sec. 101. Extension of credit for electricity produced from

				certain renewable resources.

					Sec. 102. Extension and expansion of credit to holders of clean

				renewable energy bonds.

					Sec. 103. Extension and expansion of qualifying advanced coal

				project credit.

					Sec. 104. Extension and expansion of qualifying gasification

				project credit.

					TITLE II—Domestic fossil fuel security

					Sec. 201. Extension of election to expense certain

				refineries.

					TITLE III—Conservation and energy efficiency

				provisions

					Sec. 301. Extension of energy efficient commercial buildings

				deduction.

					Sec. 302. Extension of new energy efficient home

				credit.

					Sec. 303. Extension of residential energy efficient property

				credit.

					Sec. 304. Extension of credit for business installation of

				qualified fuel cells and stationary microturbine power plants.

					Sec. 305. Extension of business solar investment tax

				credit.

					TITLE IV—Alternative fuels and vehicles incentives

					Sec. 401. Extension of excise tax provisions, income tax

				credits, and tariff duties.

				

			IEnergy

			 infrastructure tax incentives

			101.Extension of

			 credit for electricity produced from certain renewable resourcesSection 45(d) of the Internal Revenue Code

			 of 1986 (relating to qualified facilities) is amended by striking

			 2008 each place it appears and inserting

			 2011.

			102.Extension and

			 expansion of credit to holders of clean renewable energy bonds

				(a)In

			 generalSection 54(m) of the Internal Revenue Code of 1986

			 (relating to termination) is amended by striking 2007 and

			 inserting 2010.

				(b)Annual volume

			 cap for bonds issued during extension periodParagraph (1) of

			 section 54(f) of the Internal Revenue Code of 1986 (relating to limitation on

			 amount of bonds designated) is amended to read as follows:

					

						(1)National

				limitation

							(A)Initial

				national limitationWith respect to bonds issued after December

				31, 2005, and before January 1, 2008, there is a national clean renewable

				energy bond limitation of $800,000,000.

							(B)Annual national

				limitationWith respect to bonds issued after December 31, 2007,

				and before January 1, 2011, there is a national clean renewable energy bond

				limitation for each calendar year of

				$800,000,000.

							.

				(c)Effective

			 dateThe amendments made by this section shall apply to bonds

			 issued after the date of the enactment of this Act.

				103.Extension and

			 expansion of qualifying advanced coal project credit

				(a)In

			 generalSection 48A(d)(3)(A) of the Internal Revenue Code of 1986

			 (relating to aggregate credits) is amended by striking

			 $1,300,000,000 and inserting

			 $1,800,000,000.

				(b)Authorization

			 of additional integrated gasification combined cycle

			 projectsSubparagraph (B) of section 48A(d)(3) of te Internal

			 Revenue Code of 1986 (relating to aggregate credits) is amended to read as

			 follows:

					

						(B)Particular

				projectsOf the dollar amount in subparagraph (A), the Secretary

				is authorized to certify—

							(i)$800,000,000 for

				integrated gasification combined cycle projects the application for which is

				submitted during the period described in paragraph (2)(A)(i),

							(ii)$500,000,000 for

				projects which use other advanced coal-based generation technologies the

				application for which is submitted during the period described in paragraph

				(2)(A)(i), and

							(iii)$500,000,000

				for integrated gasification combined cycle projects the application for which

				is submitted during the period described in paragraph

				(2)(A)(ii).

							.

				(c)Application

			 period for additional projectsSubparagraph (A) of section

			 48A(d)(2) of the Internal Revenue Code of 1986 (relating to certification) is

			 amended to read as follows:

					

						(A)Application

				periodEach applicant for certification under this paragraph

				shall submit an application meeting the requirements of subparagraph (B). An

				applicant may only submit an application—

							(i)for an allocation

				from the dollar amount specified in clause (i) or (ii) of paragraph (3)(A)

				during the 3-year period beginning on the date the Secretary establishes the

				program under paragraph (1), and

							(ii)for an

				allocation from the dollar amount specified in paragraph (3)(A)(iii) during the

				3-year period beginning at the termination of the period described in clause

				(i).

							.

				(d)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the amendments made by section 1307 of the Energy Policy Act of

			 2005.

				104.Extension and

			 expansion of qualifying gasification project credit

				(a)In

			 generalSection 48B(d)(1) of the Internal Revenue Code of 1986

			 (relating to qualifying gasification project program) is amended by striking

			 $350,000,000 and inserting $850,000,000.

				(b)Effective

			 dateThe amendment made by this section shall take effect as if

			 included in the amendments made by section 1307 of the Energy Policy Act of

			 2005.

				IIDomestic fossil

			 fuel security

			201.Extension of

			 election to expense certain refineries

				(a)In

			 generalSection 179C(c)(1) of

			 the Internal Revenue Code of 1986 (defining qualified refinery property) is

			 amended—

					(1)by striking and before January 1,

			 2012 in subparagraph (B) and inserting and, in the case of any

			 qualified refinery described in subsection (d)(1), before January 1,

			 2012, and

					(2)by inserting

			 if described in subsection (d)(1) after of which

			 in subparagraph (F)(i).

					(b)Conforming

			 amendmentSubsection (d) of section 179C of the Internal Revenue

			 Code of 1986 is amended to read as follows:

					

						(d)Qualified

				refineryFor purposes of this section, the term qualified

				refinery means any refinery located in the United States which is

				designed to serve the primary purpose of processing liquid fuel from—

							(1)crude oil,

				or

							(2)qualified fuels

				(as defined in section

				45K(c)).

							.

				(c)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the amendment made by section 1323(a) of the Energy Policy Act of

			 2005.

				IIIConservation

			 and energy efficiency provisions

			301.Extension of

			 energy efficient commercial buildings deductionSection 179D(h) of the Internal Revenue Code

			 of 1986 (relating to termination) is amended by striking 2007

			 and inserting 2010.

			302.Extension of

			 new energy efficient home credit

				(a)In

			 generalSubsection (g) of

			 section 45L of the Internal Revenue Code of 1986 (relating to new energy

			 efficient home credit) is amended to read as follows:

					

						(g)TerminationThis section shall not apply to—

							(1)any qualified new energy efficient home

				meeting the energy saving requirements of subsection (c)(1) acquired after

				December 31, 2010, and

							(2)any qualified new energy efficient home

				meeting the energy saving requirements of paragraph (2) or (3) of subsection

				(c) acquired after December 31,

				2007.

							.

				(b)Effective

			 dateThe amendment made by this section shall take effect as if

			 included in the amendments made by section 1332 of the Energy Policy Act of

			 2005.

				303.Extension of

			 residential energy efficient property creditSection 25D(g) of the Internal Revenue Code

			 of 1986 (relating to termination) is amended by striking 2007

			 and inserting 2010.

			304.Extension of

			 credit for business installation of qualified fuel cells and stationary

			 microturbine power plantsSections 48(c)(1)(E) and 48(c)(2)(E) of the

			 Internal Revenue Code of 1986 (relating to termination) are each amended by

			 striking 2007 and inserting 2010.

			305.Extension of

			 business solar investment tax creditSections 48(a)(2)(A)(i)(II) and

			 48(a)(3)(A)(ii) of the Internal Revenue Code of 1986 (relating to termination)

			 are each amended by striking 2008 and inserting

			 2011.

			IVAlternative

			 fuels and vehicles incentives

			401.Extension of

			 excise tax provisions, income tax credits, and tariff duties

				(a)BiodieselSections 40A(g), 6426(c)(6), and

			 6427(e)(5)(B) of the Internal Revenue Code of 1986 are each amended by striking

			 2008 and inserting 2010.

				(b)Alternative

			 fuel

					(1)FuelsSections

			 6426(d)(4) and 6427(e)(5)(C) of the Internal Revenue Code of 1986 are each

			 amended by striking September 30, 2009 and inserting

			 December 31, 2010.

					(2)Refueling

			 propertySection 30C(g) of such Code is amended by striking

			 2009 and inserting 2010.

					(c)Ethanol tariff

			 scheduleHeadings 9901.00.50 and 9901.00.52 of the Harmonized

			 Tariff Schedule of the United States (19 U.S.C. 3007) are each amended in the

			 effective period column by striking 10/1/2007 each place it

			 appears and inserting 1/1/2011.

				(d)Effective

			 dateThe amendments made by this section shall take effect on

			 January 1, 2007.

				

